184 F.2d 375
Application of MESTA MACHINE COMPANY, A Pennsylvania Corporation. Mesta Machine Company, Appellant.
No. 10283.
United States Court of Appeals Third Circuit.
Argued October 13, 1950.
Decided October 13, 1950.

Appeal from the Order of the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Edmund K. Trent, Pittsburgh, Pa. (Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellant.
George W. Jansen, Sp. Asst. to Atty. Gen., (William L. Maher, Sp. Asst. to Atty. Gen., Donald G. Balthis, Walter L. Devany, Sp. Attys., Philadelphia, Pa., Herbert A. Bergson, Asst. Atty. Gen., Joe F. Nowlin, Sp. Asst. to Atty. Gen., Edward C. Boyle, U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before ALBERT LEE STEPHENS, GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court which denied to the applicant an immediate return of certain documents which had been brought before the Court for the use of the Grand Jury then in session by a subpoena. The order was made August 7, 1950. We see no abuse of discretion on the part of the trial judge in making the order which he made at the time he made it. Whether developments since the date of the order have now so changed conditions as to entitle the applicant to the return of the documents it wants we have no way of knowing. We are, therefore, affirming the order appealed from but with full leave on the part of the applicant to renew its application for return of documents or papers or take such other steps before the Court of the Western District of Pennsylvania as in its judgment seems proper.